DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
 
Response to Amendment
Claims 1 and 3-13 are currently pending.  Claim 2 is cancelled.  The amended claim 1 does overcome the previously stated 103 rejections.  However, upon further consideration, claims 1 and 3-13 are rejected under the following new 112 and 103 rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is indefinite because claim 8 recites “Nb” in the list of elements for “M2” which is deleted from claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0068561) in view of Choi et al (US 2016/0020458).
Regarding claims 1, 3-5, and 13, Sun et al discloses lithium battery (lithium secondary battery) comprising a positive electrode including a positive electrode active material comprising: an internal bulk part (first composite oxide / core) such as Li[Ni0.8Co0.13Mn0.07]O2 enabling lithium intercalation and deintercalation, and an external bulk part (second composite oxide / shell) such as Li[Ni0.4Co0.4Mn0.2]O2 present on at least a part of the surface of the internal bulk part; wherein a sharp boundary is not formed on the interface between the internal bulk part and the external bulk part and the crystal structure thereof is stable which implies a core and shell structure that are present in a state of forming a solid solution ([0047],[0058],[0082],[0090]).
However, Sun et al does not expressly teach a second composite oxide that is represented by Formula 1 LiaNibM2cOd, M2 is at least one selected from Mn, Al, Ti, Zr, Mg, V, B, Mo, Zn, Ba, Ta, Fe, Cr, Sn, Hf, Ce, W, Nd, and Gd, 0≤a≤6, 0<b≤2, 0<c≤2, and 4≤d≤8 (claim 1); wherein the second composite oxide has at least one crystal structure selected from monoclinic, triclinic, and cubic systems (claim 3); wherein the second composite oxide present in the shell layer is a lithium-rich metal oxide (claim 5).  
Choi et al discloses a composite positive electrode active material that includes a first metal oxide (first composite oxide) and a second metal oxide (second composite oxide), wherein the second metal oxide is represented by Formula 1, Li2M1(1+a)Mn(3-a)O8, that may be, for example, Li2Ni1.5Mn2.5O8 (Formula 1: a=2, b=1.5, c=2.5, d=8), wherein the composite positive electrode active material is heat-treated in air at 900°C for 10 hours which inherently forms a solid solution of the first metal oxide and the second metal oxide, wherein Li2Ni1.5Mn2.5O8 has a spinel structure which is a crystal structure selected from cubic system and is a lithium-rich metal oxide ([0039]-[0041],[0070], [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sun positive electrode active material to include a second composite oxide that is Li2Ni1.5Mn2.5O8 in order to increase the structural stability of the positive electrode during charging of the battery at a high voltage, thereby improving the lifespan characteristics and voltage characteristics of the battery ([0061]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li2Ni1.5Mn2.5O8.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sun/Choi positive electrode active material to include a second composite oxide represented by Formula 1, where 0<c≤2 because changes in proportion was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).     
	Regarding claims 6 and 8, Choi et al also discloses a first metal oxide (first composite oxide) that is a compound represented by Formula 3, LipNiqCorMnsM3tO2-eMae, wherein M3 (M4 / M3) may be at least one selected from Al, Ti, V, B, Mo, Zn, Fe, Cr, and W, 1.1≤p≤1.5, 0<q<1, 0≤r<1, 0<s<1, 0≤t<1, 0<q+r+s+t<1, 0≤e<1 ([0042],[0044],[0045]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Choi et al indicates that LipNiqCorMnsM3tO2-eMae is a suitable material for use as first composite oxide of a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LipNiqCorMnsM3tO2-eMae.
Regarding claim 7, Sun et al also discloses at least some of positive electrode active material being secondary particle formed by aggregating the core-shell particles (Fig. 1).  
Regarding claim 9, Sun et al as modified by Choi et al also discloses M2 (second composite oxide) and M4 (first composite oxide) that are both Mn when M3 is Al for Formula 3 of Choi et al.
Regarding claims 10 and 11, the Office takes the position that the limitations “in X-ray photoelectron spectroscopy analysis for the solid solution, a peak corresponding to W4f7/2 that is present at 35.5 eV or less” and “in XPS analysis for the solid solution, a peak corresponding to W4f5/2 that is present in a range of 36.0 to 37.5 eV” are inherent characteristics of the Sun/Choi positive electrode active material because the Sun/Choi positive electrode active material comprises the same core including the first composite oxide and the same shell including the second composite oxide that are present in a state of forming a solid solution as the present invention. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Choi et al as applied to claim 7 above, and further in view of Shin et al (EP 328506 A1).  
However, Sun et al as modified by Choi et al does not expressly teach a coating layer covering at least part of the secondary particle, wherein the coating layer includes an alloy oxide represented by Formula 4.
Shin et al discloses a second surface treated layer (coating layer) positioned (covering) on a first surface-treated layer (secondary particle) and including a lithium compound of Formula 3 (Formula 4), LipM5qAr, where M5 may be any one or at least two elements selected from the group consisting of B, Si, Sn, Bi, and Ge, wherein examples when M5=B include LiBO2, Li2B4O7 ([0020],[0036],[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sun/Choi positive electrode active material to include a coating layer covering at least part of the secondary particle, wherein the coating layer includes an alloy oxide represented by Formula 4 in order to suppress a side reaction between the electrolytic solution and the positive electrode active material, thereby improving the capacity characteristics and cycle characteristics of the battery ([0046]).

Claims 1, 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2016/0020458).
Regarding claims 1, 3, and 13, Choi et al discloses a lithium battery comprising a positive electrode including a composite positive electrode active material that includes a first metal oxide (first composite oxide) enabling lithium intercalation and deintercalation, and a second metal oxide (second composite oxide) present on at least a part of the surface of the first metal oxide; wherein the composite positive electrode active material is heat-treated in air at 900°C for 10 hours which inherently forms a solid solution of the first metal oxide and the second metal oxide; wherein the second metal oxide is represented by Formula 1, Li2M1(1+a)Mn(3-a)O8 ([0039]-[0041],[0070], [0173]).
However, Choi et al does not expressly teach a second composite oxide that is represented by Formula 1 LiaNibM2cOd, M2 is at least one selected from Mn, Al, Ti, Zr, Mg, V, B, Mo, Zn, Ba, Ta, Fe, Cr, Sn, Hf, Ce, W, Nd, and Gd, 0≤a≤6, 0<b≤2, 0<c≤2, and 4≤d≤8 (claim 1); wherein the second composite oxide has at least one crystal structure selected from monoclinic, triclinic, and cubic systems (claim 3).  
Choi et al also discloses a second metal oxide (second composite oxide) that may be, for example, Li2Ni1.5Mn2.5O8 (Formula 1: a=2, b=1.5, c=2.5, d=8), wherein Li2Ni1.5Mn2.5O8 has a spinel structure which is a crystal structure selected from cubic system ([0039]-[0041],[0070],[0173]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Choi positive electrode active material to include a second composite oxide that is Li2Ni1.5Mn2.5O8 in order to increase the structural stability of the positive electrode during charging of the battery at a high voltage, thereby improving the lifespan characteristics and voltage characteristics of the battery ([0061]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li2Ni1.5Mn2.5O8.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Choi positive electrode active material to include a second composite oxide represented by Formula 1, where 0<c≤2 because changes in proportion was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729